                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION


UNITED STATES OF AMERICA

v.                                                              CASE NUMBER: 3:20-CR-00016-1

DOMINIQUE SANCHEZ DAVIS

          THIS MATTER is before the Court sua sponte:
          NOW, THEREFORE, IT IS ORDERED that:

          The Bureau of    Prisons   and   the     United     States     Marshal   Service   is hereby

ORDERED to transport and produce the                body      of    Defendant,     Dominique Sanchez

Davis (USM# 35358-058), for resentencing before the Honorable Kenneth D. Bell, in the

Western District of North Carolina, Charlotte on or before July 27, 2021 for a hearing on

July 28, 2021 at 11:20AM, and upon completion of the hearing, Defendant is to be

returned to the custody of the Bureau of Prisons.

          The Clerk is directed to certify copies of this Order to the United States Attorney,

Defendant’s Counsel, the United States Marshal             Service and    the United States Probation

Office.

          IT IS SO ORDERED.

                                                 Signed: June 23, 2021
